DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the cup" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted that applicant intended to say “the net cup,” referring to “a net cup” introduced in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschman (US 4074461 A) in view of Hsueh (US 20190246584 A1).
Regarding claim 7, Hirschman teaches a plant holder that can be used in a hydroponic system (Figs 1-4, 16), comprising: 
a plant pot configured to hold a plant in a soilless growth medium (Fig 1, Col. 3 lines 17-25; vessel V), the plant pot having an upper edge with a lip running horizontally around the plant pot (Fig 1, 16; rim R) configured to lap over a tray lid to suspend the plant pot in an opening of the tray lid into which the plant pot is inserted (rim R capable of being configured to be suspended in an opening of a tray lid), the lip including a set of horizontal grooves on opposing sides around an edge of the lip (Fig 1, 16; apertures 24 are facing horizontally); and 
a plant support connectable to the plant pot (Fig 1, 16, Col. 3 lines 26-41; masts M), including: 
a vertical support configured to support a plant growing in the plant pot (Fig 16; masts M), including a first rod, a second rod, and one or more cross-bars each connected between the first rod and the second rod (Fig 16; plurality of vertical rods 10 and cross rods 44, 18”, 20”), and 
a horizontal connector configured to attach the vertical support to the plant pot (Fig 16; rods 18 and 20), including a first horizontal connector foot connected to the first rod and a second horizontal connector foot connected to the second rod, the first horizontal connector foot and the second horizontal connector foot configured to fit horizontally into the set of grooves to hold vertical support in a vertical position (Fig 1; rods 18 and 20 connect vertical rods 10 to the apertures 24 on the rim R of plant pot V).
Hirschman is silent to a tray lid having one or more openings and configured to fit over a tray for a hydroponic system: a net cup configured to fit into one of the openings of the tray lid and to hold a plant in a soilless growth medium.
Hsueh teaches a hydroponic system wherein a tray lid having one or more openings and configured to fit over a tray for a hydroponic system (Figs 3-4, Para [0039]; tray lid 320 with openings 324): a net cup configured to fit into one of the openings of the tray lid and to hold a plant in a soilless growth medium (Figs 5A-B, Para [0048]; plant holding structure 500 with net structure 530).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant support system taught by Hirschman with the net pot and tray of Hsueh as supporting plant pots in net cups hydroponic trays is well known in the art to best suit the growth needs of the plants to optimize plant growth. 
Regarding claim 8, Hirschman as modified above wherein a separation between the first rod and the second rod is smaller than a separation between the first horizontal connector foot and the second horizontal connector foot (Fig 16; separation of vertical rods 10 is smaller than separation between rods 18 and 20).
Regarding claim 11, Hirschman as modified above wherein the plant support is formed of wire (Col. 3 lines 55-60; wire is suitable material for rods).
Regarding claim 21, Hirschman as modified above wherein the grooves are shaped as circular arcs configured to hold the first horizontal connector foot and the second horizontal connector foot between the lip and the tray lid (Fig 1; apertures 24 are circular arcs that rods 18 and 20 fit into on the rim R). When combined with Hsueh and the rim R of Hirschman is placed on the tray of Hsueh, the apertures are between the rim and the tray.
Regarding claim 22, Hirschman as modified above does not teach wherein the grooves are semi-circular recesses in the lip. It would have been obvious to a person of ordinary skill in the art before the effective filing date to make the different portions of the grooves of whatever form or shape was desired or expedient, such as a semi-circular recess to best fit and secure the rods into the rim of the pot. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman (US 4074461 A) in view of Hsueh (US 20190246584 A1) as applied to claim 7 above, and further in view of Brosnick (US 1635203 A).
Regarding claim 9, Hirschman as modified above does not teach wherein the net cup further includes: a set of tabs configured to hold net cup in the tray lid and to be pinched for removal of the net cup from the tray lid.
Brosnick teaches a plant container system wherein the inner container comprises a set of tabs and is configured to be held in an outer container and removed by use of the tabs (Figures 1-3, Col. 2 lines 78-82; handles 14 configured to lift and lower container 2 from being held in container 1).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant support system taught by Hirschman with the handles taught by Brosnick in order to provide a convenient way to lift and transfer the device.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman (US 4074461 A) in view of Hsueh (US 20190246584 A1) as applied to claim 7 above, and further in view of Kampman (US 9167755 B1).	
Regarding claim 10, Hirschman as modified above does not teach wherein the first rod, second rod, first horizontal connector foot, second horizontal connector foot, and a cross-bar are formed of a single element.
Kampman teaches a plant support structure wherein the first rod, second rod, first horizontal connector foot, second horizontal connector foot, and a cross-bar are formed of a single element (Col. 3 lines 24-42 and Col. 3 line 65 - Col. 4 line 2; connectors, rings portions 16 and support members 28 may be made integral).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to make the first rod, second rod, first horizontal connector foot, second horizontal connector foot, and a cross-bar are formed of a single element in order to make attachment/detachment of the plant support to the pot much simpler, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman (US 4074461 A) in view of Hsueh (US 20190246584 A1) as applied to claims 7 above, and further in view of Haseneder (US 20190320593 A1).
Regarding claim 12, Hirschman as modified above does not specifically teach wherein the plant support is formed of stainless steel.
Haseneder teaches a plant support device wherein the plant support is formed of stainless steel (Paragraph [0054]; supports may be stainless steel).
It would have been obvious to one having ordinary skill in the art before the effective filing date to form the plant support out of stainless steel, for increased strength and durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman (US 4074461 A) in view of Hsueh (US 20190246584 A1) as applied to claim 7 above, and further in view of Hansen (US 20110197505 A1).
Regarding claim 13, Hirschman as modified above does not specifically teach wherein the plant support is formed of cold rolled steel.
Hansen teaches a plant support device wherein the plant support is formed of cold rolled steel (Paragraph [0029]; trellis made of cold rolled steel).
It would have been obvious to one having ordinary skill in the art before the effective filing date to form the plant support out of cold rolled steel, for increased strength and durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschman (US 4074461 A) in view of Hsueh (US 20190246584 A1) as applied to claim 7 above, and further in view of Center (US 20150319946 A1).
Regarding claim 14, Hirschman as modified above does not teach wherein the net cup is formed of injection molded acrylonitrile butadiene styrene (ABS).
Center teaches a hydroponic grow system wherein the net cup is formed of injection molded acrylonitrile butadiene styrene (ABS) (Paragraph [0031]; pot 8 is made from injection molding of ABS plastic).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use ABS to form the net cup in order to provide a sturdier cup, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further regarding the “injection molded” limitation of claim 14, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966
	Regarding claim 23, Hirschman as modified above does not teach wherein the net cup is injection molded plastic.
Center teaches a hydroponic grow system wherein the net cup is injection molded plastic (Paragraph [0031]; pot 8 is made from injection molding of ABS plastic).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use ABS to form the net cup in order to provide a sturdier cup, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further regarding the “injection molded” limitation of claim 23, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschman (US 4074461 A) in view of Hsueh (US 20190246584 A1) as applied to claim 7 above, and further in view of Greiling (US 4854075 A).
Regarding claim 24, Hirschman as modified above does not teach wherein the tray lid is molded plastic.
	Greiling teaches a plant tray wherein the tray is molded plastic (Fig 1, Col. 1 lines 55-58; moldable material such as high impact polystyrene).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a molded plastic such as a high impact polystyrene in order to make the tray and tray lid more sturdy to hold the plants, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 25, Hirschman as modified above does not teach wherein the molded plastic is thermoformed high impact polystyrene.
Greiling teaches a plant tray wherein the molded plastic is thermoformed high impact polystyrene (Fig 1, Col. 1 lines 55-58; moldable material such as high impact polystyrene).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a molded plastic such as a high impact polystyrene in order to make the tray and tray lid more sturdy to hold the plants, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Double Patenting
The doubled patenting objection is withdrawn due to the cancellation of claims 1-6.
Response to Arguments
Applicant’s arguments with respect to claims 7-14 and 21-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are directed against references Barakaukas, Kampman, and Center. Barakaukas is no longer used in the rejection at all and Kampman and Center are only relied on for dependent claims teaching the plant support being a unitary configuration (Kampman) and the net cup being molded of ABS (Center) as presented above. Applicant’s arguments against Kampman and Center are not directed to the teachings they are relied upon for in the rejection, therefore all arguments have been considered moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hart (US 20060272209 A1). The reference listed relates to a planter with an attached trellis structure which is directly relevant to the present claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619